Citation Nr: 0715918	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-07 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to higher initial schedular ratings for service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1947 to 
December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In that decision, the RO awarded 
service connection for PTSD and established an initial 
evaluation of 30 percent, effective from November 23, 1999.  
During the pendency of the appeal, the RO increased the 
evaluation for PTSD to 70 percent in a November 2005 rating 
decision, effective from May 3, 2005.

Because less than the maximum available benefit for a 
schedular PTSD rating was awarded and because the increase 
was not granted effective from the initial date that service 
connection was awarded, the issue is properly before the 
Board.  See Fenderson v. West, 12 Vet. App. 119 (1999); AB v. 
Brown, 6 Vet. App. 35 (1993).  Consequently, the Board will 
address whether a rating in excess of 30 percent is warranted 
from November 23, 1999, to May 3, 2005, and whether a rating 
in excess of 70 percent is warranted since May 3, 2005.


FINDINGS OF FACT

1.  From November 23, 1999, to May 3, 2005, the veteran's 
service-connected PTSD was manifested by symptoms that 
included anxiety, irritability, anger, hopelessness, 
intrusive thoughts, hypervigilance, nightmares, flashbacks, 
sleep impairment, and mild memory loss, which resulted in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

2.  Since May 3, 2005, the veteran's PTSD has been manifested 
by symptoms that include suicidal ideation, homicidal 
ideation, near continuous anxiety, impaired impulse control, 
difficulty adapting to stressful circumstances, chronic sleep 
impairment, and difficulty establishing relationships, which 
have resulted in occupational and social impairment with 
deficiencies in most areas; total occupational and social 
impairment is not shown.


CONCLUSIONS OF LAW

1.  From November 23, 1999, to May 3, 2005, the criteria for 
a rating in excess of 30 percent for service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2006).

2.  Since May 3, 2005, the criteria for a rating in excess of 
70 percent for service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a September 2001 notice letter, 
the RO notified the veteran and his representative of the 
legal criteria governing his underlying service connection 
claim.  By a March 2006 notice letter, the RO provided the 
veteran with the criteria for assigning a disability rating 
and an effective date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, No. 
2006-7303 (Fed. Cir. Apr. 5, 2007).  In a supplemental 
statement of the case (SSOC), dated in July 2006, the RO 
notified them of the evidence that had been considered in 
connection with his claim and the bases for the denial of 
even a higher initial rating than the one awarded.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  Additionally, although the 
complete notice may not have been provided until after the RO 
initially adjudicated the veteran's claim, the claim was 
properly re-adjudicated in July 2006, which followed the 
March 2006 notice letter.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).

The Board also finds that the September 2001 notice letter 
and the information provided in a January 2005 SOC satisfy 
the statutory and regulatory requirement that VA notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO notified the 
veteran that VA would obtain records from any Federal agency 
and that the RO would obtain relevant private records if the 
veteran identified the provider.  The complete language of 
38 C.F.R. § 3.159 regarding notification and assistance was 
provided to the veteran in the January 2005 SOC.  This 
included the notification that the veteran should provide any 
evidence in his possession that pertained to the claim.  
Significantly, the claim was re-adjudicated after this 
notice.  See Prickett, 20 Vet. App. at 376-77.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Outpatient Center (VAOPC) in 
Appleton, Wisconsin.  Additionally, in June 2003 and May 
2005, the veteran was provided VA examinations in relation to 
his claim, the reports of which are of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.  Furthermore, the 
veteran was scheduled for a hearing before the Board in 
April 2007; however, he was unable to attend in light of his 
incarceration by civil authorities.  (The Board does not 
conduct hearings except at regional offices, at the Board's 
offices in Washington, D.C., or by way of video conferencing 
between regional offices and Washington D.C.)  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  (The 
veteran was awarded service connection for PTSD, effective 
from November 23, 1999.)

From November 23, 1999, to May 3, 2005, the veteran's PTSD 
was evaluated as 30 percent disabling under 38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2006).  Under that code, a 30 percent 
rating is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Since May 3, 2005, the veteran's PTSD has been evaluated as 
70 percent disabling.  A 70 percent evaluation is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relationships, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9411).

A review of the medical evidence reveals that the veteran 
underwent treatment for PTSD at the Appleton VAOPC from 
August 1997 to November 1999.  A progress note, dated 
November 24, 1999, reflects a diagnosis of PTSD.  His 
treating psychologist reported that the veteran's mood and 
affect were stable and that the veteran did not show signs of 
suicidal or homicidal ideation.  Subsequently, the veteran 
has not received psychotherapy for his PTSD as a result of 
being incarcerated.  He has stated that he has not received 
any more than cursory treatment while in prison.

In June 2003, the veteran was afforded a VA examination to 
assess the severity of his PTSD.  The examiner reported 
symptoms of anxiety, anger, hypervigilance, hopelessness, 
irritability, intrusive thoughts, and difficulty sleeping.  
Additionally, the veteran was well-dressed, had appropriate 
answers, and had normal concentration.  The veteran had 
subjective complaints of memory impairment, but the examiner 
stated that there were no memory problems.  Suicidal thoughts 
were reported by the veteran but he had no plans.  There were 
no signs of hallucination, delusion, or psychosis.  It was 
noted that the veteran retired from employment in 1993.  The 
examiner diagnosed the veteran with chronic, moderate PTSD.  
A Global Assessment of Functioning (GAF) score of 55 was 
assigned.  The examiner gave the opinion that he could not 
differentiate between the symptoms related to PTSD and the 
symptoms resulting from incarceration.  He reiterated that 
the veteran's PTSD was of moderate severity.  There is no 
other relevant medical evidence relating to the veteran's 
PTSD from November 23, 1999, to May 3, 2005.

Based on this evidence, the Board finds that an evaluation in 
excess of 30 percent is not warranted for the period of 
November 23, 1999, to May 3, 2005.  The veteran's symptoms 
associated with PTSD are more akin to the criteria for a 30 
percent rating as opposed to that of the criteria for 50 
percent or higher rating.  See 38 C.F.R. §§ 4.7, 4.130 
(Diagnostic Code 9411).  The symptoms documented in the June 
2003 examination report, including anxiety and sleep 
impairment, are considered in the criteria for 30 percent.  
While the veteran had subjective complaints of memory loss, 
the examiner reported that there were no memory problems.  In 
any case, mild memory loss is part of the 30 percent 
criteria.  While suicidal thoughts were mentioned, the 
veteran did not have any suicidal plans.  Even when 
considering the effects of being incarcerated, because the 
examiner was unable to differentiate the symptoms of PTSD, 
see, e.g., Mittleider v. West, 11 Vet. App. 181, 182 (1998), 
the symptomatology does not reflect a 50 percent rating.  No 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks was demonstrated.

With regard to the assigned GAF score, a score of 55 equates 
to moderate symptoms according to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  Although examples of 
such symptoms include flat affect, circumstantial speech, and 
occasional panic attacks, these types of symptoms were not 
objectively shown by the evidence.  A GAF score is not 
dispositive of the evaluation issue; rather, it must be 
considered in light of the actual symptoms of the veteran's 
disorder (which provide the primary basis for the rating 
assigned).  See 38 C.F.R. § 4.126(a) (2006).  Here, from 
November 23, 1995, to May 3, 2005, the Board has found that 
the veteran's symptomatology, as discussed above, is 
appropriately compensated by the 30 percent rating awarded.

The veteran underwent further VA examination on May 3, 2005.  
The veteran was diagnosed with chronic, severe PTSD and 
assigned a GAF score of 45.  The examiner opined that the 
veteran's PTSD had worsened since the June 2003 examination.  
The examiner stated that the veteran experienced occupational 
and social impairment as a result of symptoms including 
suicidal ideation, homicidal ideation, near continuous 
anxiety, impaired impulse control, difficulty adapting to 
stressful circumstances, chronic sleep impairment, and 
difficulty establishing relationships.  Additionally, angry 
and frustrated mood, angry and nervous affect, irritability, 
paranoia, hypervigilance, nightmares, impaired judgment, 
social withdrawal, and intrusive thoughts were noted by the 
examiner.  Based on this examination evidence, clearly a 70 
percent rating for PTSD is warranted since May 3, 2005.  
Occupational and social impairment with deficiencies in most 
areas is demonstrated.

Although the symptoms manifested by the veteran's PTSD are 
now severe, the Board finds that total occupational and 
social impairment is not shown.  See 38 C.F.R. § 4.130 
(Diagnostic Code 9411).  Thus, a 100 percent rating for PTSD 
is not warranted since May 3, 2005.  According to the 
examination report, the veteran did not experience 
hallucinations or delusions, which is part of the criteria 
for a total rating.  Additionally, it was not shown that the 
veteran was disoriented in time or place; in fact, he was 
fully oriented.  The veteran was well-groomed, which 
indicates he has the ability to perform daily tasks such as 
the maintenance of minimal personal hygiene.  His speech was 
clear and his insight was fair or good.  While he had 
subjective complaints of memory impairment, the veteran did 
not exhibit memory loss of names of close relatives, his 
occupation, or his name.  The evidence shows that the veteran 
also has some intact relationship with his wife despite being 
incarcerated, which tends to refute a finding of total social 
impairment.  Moreover, gross impairment of thought process, 
communications, or behavior has not been demonstrated.  
Furthermore, the GAF score of 45 reflects serious symptoms, 
including suicidal ideation, which is accounted for in the 70 
percent rating.  Consequently, a rating in excess of 70 
percent for PTSD since May 3, 2005, is not warranted.

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2006).  In this case, there is no 
evidence showing that the disorder results in marked 
interference with employment (i.e., beyond that contemplated 
in the evaluation assigned), or frequent periods of 
hospitalization, or evidence showing that the disorder 
otherwise renders impractical the application of the regular 
schedular standards.  In fact, his PTSD is accurately 
reflected by the schedular criteria over the two time periods 
in question.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the veteran's written contentions 
with regard to his claim for higher initial ratings for his 
service-connected PTSD.  While the Board does not doubt the 
sincerity of the veteran's belief that his PTSD is more 
severely disabling than it was rated, as a lay person without 
the appropriate medical training or expertise, he simply is 
not competent to provide a probative opinion on a medical 
matter-such as the severity of a current disability as 
evaluated in the context of the rating criteria.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
for higher initial ratings for PTSD must be denied.  From 
November 23, 1999, to May 3, 2005, a rating in excess of 30 
percent is not warranted.  Since May 3, 2005, a rating in 
excess of 70 percent is not warranted.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

From November 23, 1995, to May 3, 2005, an evaluation in 
excess of 30 percent for PTSD is denied.

Since May 3, 2005, an evaluation in excess of 70 percent for 
PTSD is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


